Citation Nr: 0327752	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-11 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice connected pension benefits.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1969 and from September 1978 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the San Juan, Puerto Rico, Regional 
Office (RO).


REMAND

The veteran has asserted that he should be granted a 
permanent and total disability rating for pension purposes, 
on the basis that he is unable, due to physical disability, 
to follow a substantially gainful occupation.  38 U.S.C.A. 
§ 1502(a) (West 2002); 38 C.F.R. §§ 3.321(b)(2), 4.15, 4.17 
(2002).

A review of the record indicates that the veteran's service-
connected disability is hearing loss.  His nonservice-
connected disabilities include gastritis, history of liver 
disease; anxiety neurosis; depressive disorder; status post 
osteomyelitis right foot open fracture, controlled and 
healed; and status post right 1-4 metatarsal bones, open 
fracture.  Following examination in December 2001, the 
examiner did not comment upon the effect, if any, of the 
veteran's disabilities on his ability to work.

Further, review of the claims file discloses that, in the 
past, the veteran was treated for tinea pedis, right eye 
pterygium, fracture of the right tibia and trochanteric 
bursitis of the right hip.  These disorders should have been 
evaluated in determining the veteran's entitlement to a 
permanent and total disability evaluation for pension 
purposes.  Since this case must be remanded for other 
reasons, the veteran should be examined for these 
disabilities and the RO should take appropriate action to 
assign a percentage rating to any disabilities found. 

The Court of Appeals for Veterans Claims (Court) has held 
that "[b]efore a total and permanent disability rating can 
be awarded, an evaluation must be performed under the 
Schedule for Rating Disabilities to determine the percentage 
of impairment caused by each disability."  Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992).  Unfortunately, in 
this case, it appears that the RO has failed to evaluate each 
and every disability as is required by law.  Accordingly, 
further development is required. 

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.  Furthermore, it is noted that many notice 
letters are essentially invalid in view of a recent Federal 
Court decision.  Paralyzed Veterans of America, et al., v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, 
7010 (Fed. Cir. Sept. 22, 2003).  Notice should be given with 
this holding in mind.

Accordingly, this case is Remanded for the following action:

1.  The RO should furnish the veteran a 
letter notifying him of the VCAA and the 
duties to notify and assist imposed 
thereby, specifically as regards the 
nonservice-connected pension claim 
currently on appeal.  The letter should 
include specific notice as to the type of 
evidence necessary to substantiate the 
claim.  The notice should be given in 
accordance with the Court cases noted 
above, and other applicable legal 
criteria.

2.  The RO should take appropriate steps 
to contact the veteran and ask him to 
identify any other physicians or medical 
facilities from which he has received 
treatment for any physical or mental 
disabilities, to include hearing loss; 
gastritis, history of liver disease; 
anxiety neurosis; depressive disorder; 
status post osteomyelitis right foot open 
fracture, controlled and healed; status 
post right 1-4 metatarsal bones, open 
fracture; tinea pedis; right eye 
pterygium; fracture of the right tibia; 
and trochantic bursitis of the right hip 
or any relevant treatment for any other 
disorder which affects his employability.  
All pertinent records not previously 
received should be obtained and 
associated with the claims folder.

3.  The RO should make arrangements to 
have the veteran undergo an orthopedic 
examination, general medical examination 
and any other examinations deemed 
necessary in order to identify and 
properly evaluate all of the veteran's 
disabilities, to include hearing loss; 
gastritis, history of liver disease; 
anxiety neurosis; depressive disorder; 
status post osteomyelitis right foot open 
fracture, controlled and healed; status 
post right 1-4 metatarsal bones, open 
fracture; tinea pedis; right eye 
pterygium; fracture of the right tibia; 
and trochantic bursitis of the right hip.  
All indicated studies should be 
performed.  The examinations should be 
broad enough in scope to cover all 
diseases, injuries, and residual 
conditions that are suggested by the 
complaints, symptoms, and findings at the 
time of examination.  All complaints or 
symptoms having a medical cause should be 
covered by a definite diagnosis.  
Clinical manifestations attributable to 
each disability should be reported in 
detail.  The examiners should comment on 
the functional limitations, if any, 
caused by each disability.  Any 
diagnostic tests or additional 
consultations indicated by complaints or 
findings should be performed.  The 
examiners should express opinions with 
respect to the impact of the veteran's 
disabilities on his employability and 
industrial adaptability.  The veteran's 
claims folder must be made available to 
the examiners for review in conjunction 
with the examinations.

4.  Thereafter, the RO should reconsider 
the veteran's claim.  Each of the 
veteran's disabilities should be 
evaluated in accordance with the criteria 
set forth in 38 C.F.R. Part 4 (2002).  
The RO should insure that the medical 
findings are sufficiently complete to 
evaluate each of the veteran's 
disabilities under the pertinent rating 
criteria.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate supplemental 
statement of the case and allow him a 
reasonable period of time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



